DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 11 is drawn to a computer program element and claim 12 is drawn to, given the broadest reasonable interpretation, signals or carrier waves per se.  
Regarding claim 11, computer programs per se are abstract instructions.  Therefore, a computer program is not a physical thing (product) nor a process as they are not “acts” being performed.  As such, these claims are not directed to one of the statutory categories of invention (see MPEP 2106.01), but are directed to nonstatutory functional descriptive material.  It is noted that computer programs embodied on a computer readable medium or other structure, which would permit the functionality of the program to be realized, would be directed to a product and be within a statutory category of invention, so long as the computer readable medium is not disclosed as non-statutory subject matter per se (signals or carrier waves).
Regarding claim 12, the broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See 
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the best prior art, US 2014/0163736 (Azizian) disclose a positioning arrangement for a mobile medical imaging system (Fig. 2 and 8, [0102]), the positioning arrangement comprising at least one first positioning sensor configured to operate at a first spatial resolution and capable of non-line of sight operation [0103], at least one second positioning sensor configured to operate at a second spatial resolution that is higher than the first spatial resolution [0105], and a processor configured to determine a current distance between a mobile structure of a mobile medical imaging system and at least one object in an environment of the mobile medical imaging system ([0103]-[0104]); wherein, in a first mode, if the current distance is greater than a predetermined threshold, the processor is configured to determine the current distance using the at least one first positioning sensor ([0103]-[0105]) and, in a second mode, if the current distance is smaller than the predetermined threshold, the processor is configured to determine the current distance using the at least one second positioning sensor ([0103]-[0105]).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/DANI FOX/
Primary Examiner
Art Unit 2884